DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 01/31/2022 is acknowledged.

Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/31/2022.

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 recites the firs polyester-based fiber, it is believed there is a spelling error and “firs” should be changed to “first”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kume et al. (JP2003-291235) with evidentiary references Chemical Book Polyethylene Terephthalate chemicalbook.com accessed 5/2022.
	Regarding claim 1, Kume discloses a building material panel (0001) comprising a core made of polyester matrix fiber and a heat-fusible fusible fiber of polyester core-sheath type composite fiber (0006).
	Regarding claim 2, Kume teaches the fibers being mixed in a ratio of preferably 70/30 to 30/70 (0020), anticipating the claimed weight ration of 30:70 to 70:30.
	Regarding claim 3, the core panel does not include a separate matrix resin, binder or adhesive as the sheath  functions as the binder (0014).
	Regarding claim 7,  Kume discloses a building material panel (0001) comprising a core made of polyester matrix fiber and a heat-fusible fusible fiber of polyester core-sheath type composite fiber (0006) and a surface material bonded to both surfaces (0025).
	Regarding claim 4, Kume teaches the core-sheath type fiber (which necessarily has a core part and a sheath part encircling the core part) comprising polyethylene terephthalate in the core component (0016), which as evidenced by Chemical Book, has a melting point of 250-255oC, anticipating the claimed melting point of 200 to 280oC; and a sheath component which has a melting point less than 50oC or more than the core component. In an embodiment, the sheath has a melting point of 110oC (0048), anticipating the claimed melting point of 100 to 200oC.
	Regarding claim 5, Kume teaches the polyester matrix fiber being polyethylene terephthalate, which as evidenced by Chemical Book, has a melting point of 250-255oC, overlapping the claimed melting point of 200 to 280oC.
	Regarding claim 11, Kume teaches a density of preferably 100 to 400 kg/m3 (i.e., 0.1 to 0.4 g/cm3), anticipating the claimed density of 0.5 to 1.2 g/cm3.
	Regarding the ranges discussed in claims 2, 4-5, and 11, prior art which specific value or range within the claimed range, anticipated the range. see MPEP 2131.03.
	Regarding claims 12-13, Kume does not expressly teach a difference in flexural strength of the core material measured in any tow perpendicular direction is 4 MPa or less, or 0.5 GPa or less. However, Kume discloses substantially the same core material as disclosed in the examples (see embodiment 1) including a polyethylene terephthalate monocomponent fiber and bicomponent fiber having a PET core and low melting point terephthalate sheath component (0012 and 0016) as well as process of being air laying (0048), thus the difference in flexural modulus as claimed is expected from the prior art panel.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kume with evidentiary reference SWICOFIL monofilament diameter conversion table old.swicofil.com accessed 5/2022.
	Regarding claim 6, Kume discloses the matrix fiber having a fineness of 33 dtex or lower (0017) and length of approximately 25 to 150 mm (0018) and the core-sheath fiber having a fineness of 2.2 to 22 dtex and length of about 25 to 76 mm (0019), overlapping the claimed average lengths of each of the first and second fiber of 3 to 60 mm.
	Kume further teaches the matrix fiber being polyethylene terephthalate (0012), as evidenced by SWICOFIL, the diameter of a 33 dtex or lower PET fiber will range from about 10 to about 56 µm. Likewise, given Kume teaches the core-sheath fiber including a PET a person of ordinary skill in the art would have found it obvious for the diameter of the core-sheath fiber having a fineness of 2.2 to 22 dtex to range from about 10 to about 46 as evidenced by SWICOFIL, thus overlapping the claimed diameters of the first and second fibers of 10 to 60 µm.
	Regarding claim 9, Kume teaches the core material having a thickness of about 2 to 30 mm and density of 50 to 1000 kg/m3 (0021 and 0022). Kume further teaches that the density is calculated by dividing the basis weight by the thickness (0044), thus, the basis weight of the panel can be calculated by multiplying the thickness by the density and ranges from 100 to 30,000 g/m2, overlapping the claimed basis weight of 100 to 3000 g/m2 based on a thickness overlapping the thickness of 0.1 to 5 mm.	
	Regarding claim 10, Kume discloses the panel having a thickness of preferably about 2 to 30 mm, overlapping the claimed thickness of 0.1 to 5 mm.
Regarding the overlapping ranges discussed in claims 6, and 9-10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
 	Regarding claim 15, Kume teaches the surface layers having a thickness appropriately selected in consideration of design and sound absorption (0026). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to adjust the surface layer thicknesses for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kume as applied to claim 7 above and further in view of DeFord et al. (US 2003/0089061).
	Regarding claim 8, Kume discloses the limitations of claim 7 as discussed above. While Kume teaches the same fiber core as claimed, Kume does not disclose the core including pores and having a porosity of 40 to 80 vol%.
	DeFord, in the analogous field of sandwich panels (0003), discloses a core having an open network and large void volume typically ranging from about 10 to 90% or more (0078), overlapping the claimed 40 to 80 vol%.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the panel of Kume to have a void volume of 10 to 90%, as taught by DeFord, to reduce the weight of the panel (0080).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kume as applied to claim 7 above and further in view of Sieg (US 2017/0305115).
	Regarding claims 14 and 15, Kume discloses the limitations of claim 7 as discussed above. Kume does not disclose the surface material comprises one of iron, stainless steel, galvanized sheet iron, aluminum, magnesium, copper, or combinations.
	Sieg, in the analogous field of sandwich panels (0001), discloses a composite component comprising a first and second steel workpiece with a polymer core layer (0007). The first and second steel workpieces having a thickness of preferably not more than 0.5 mm, overlapping the claimed thickness of 0.05 to 0.5 mm.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the surface material of Kume to include steel having a thickness less than 0.5 mm, as taught by Sieg, producing a component with suitable stiffness without adverse weight (0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Contact Information	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781